Citation Nr: 0817604	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-32 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES
 
1.	Entitlement to service connection for a right foot 
disability as secondary to service-connected residuals of 
left foot injury.

2.	Entitlement to a disability rating in excess of 20 percent 
for service-connected residuals of left foot injury.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife



ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
right foot pain claimed as secondary to service-connected 
left foot disability and continued the evaluation for 
residuals of left foot injury at 20 percent disabling.  

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been added to the record. 


FINDINGS OF FACT

1.	The weight of the competent evidence is in relative 
equipoise on the question of whether the veteran's right foot 
chronic plantar fasciitis, bone spurs, and arthritis are 
related to his service-connected residuals of left foot 
injury.

2.	For the period of claim prior to November 02, 2006, the 
veteran's service-connected residuals of left foot injury 
were manifested by moderately severe disability that included 
pain, hallux valgus, chronic inflammation of the heel, and a 
fallen arch.     

3.	For the period of claim from November 02, 2006, the 
veteran's service-connected residuals of left foot injury was 
manifested by severe disability that included pain, hallux 
valgus, chronic inflammation of the heel, a fallen arch, and 
tendonitis of the toe extensors with mild claw toes.  


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the veteran's favor, a right 
foot disability of plantar fasciitis, bone spurs, and 
arthritis was caused or aggravated by the service-connected 
residuals of left foot injury.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2007).

2.	Prior to November 2, 2006, the criteria for a rating in 
excess of 20 percent for residuals of a left foot injury have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5284 (2007).

3.	After November 2, 2006, the criteria for a disability 
rating of 30 percent for residuals of left foot injury have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The veteran was 
sent a VCAA notice letter in December 2004.  Here, the Board 
is granting the veteran's appeals for (secondary) service 
connection for right foot disability, and an increased rating 
to the maximum schedular rating provided for service-
connected residuals of left foot injury.  Thus, no further 
discussion of the VCAA is required. 

Secondary Service Connection for Right Foot Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disorder 
found to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the veteran contends that his service-
connected left foot disability causes pain and swelling in 
his right foot.  Unfortunately, pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, (1999).  Therefore, the Board must first 
determine if the evidence shows that the veteran has a 
diagnosed disability of the right foot. 

The veteran underwent a VA examination in May 2005 wherein he 
complained of "toothache like" pain in his right heel and 
across the metatarsal section of the forefoot as a result of 
having to favor the left foot to ambulate.  Upon examination, 
inflammation was noted at the insertion of the plantar fascia 
in the calcaneus bone.  Range of motion was 20 degrees 
dorsiflexion, 45 degrees plantar flexion, 30 degrees 
inversion, and 20 degrees eversion.  The veteran claimed that 
he was unable to perform repetitive motion or walk on his 
toes of his right foot due to pain.  The examiner concluded 
that the veteran's signs and symptoms suggested chronic 
plantar fasciitis.  

A VA treatment note dated November 2005 indicates that the 
veteran was diagnosed with bone spurs in the right foot.  In 
a letter dated May 2007, a VA physician wrote that x-ray 
evidence showed accelerated degenerative joint disease in the 
veteran's right knee and foot.  The aforementioned medical 
evidence confirms that the veteran now has a right foot 
disability of chronic plantar fasciitis, bone spurs, and 
arthritis.  

The Board must next determine whether the competent medical 
evidence shows that the right foot disability is related to 
the service-connected left foot disability.  "Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  38 C.F.R. 
3.159(a) (2007).  Lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

After examining the veteran, the May 2005 VA examiner 
concluded that the veteran's chronic plantar fasciitis and 
Lisfranc joint pain of the right foot were not caused by the 
service-connected left foot disability but were most likely 
caused by obesity.  In November 2005, another VA physician 
found that is was as likely as not that changes in the 
veteran's gait pattern due to pain in his left ankle and foot 
were contributing to the pain in his right foot. 

A December 2005 VA treatment note shows that the veteran 
complained of bilateral foot pain that was affecting his gait 
and ability to walk or stand for prolonged periods of time.  
He was found to have a mild standing imbalance and 
orthostatic hypotension.  However, no balance training or 
gait exercises were recommended due to the veteran's 
inability to bear weight comfortably.  The examiner wrote 
that he was unable to determine whether the veteran's left 
foot pain over the years had caused pain in his right foot.  

In a letter dated May 2007, another VA physician opined that 
the veteran's left foot disability caused him to have a 
"compensatory abnormal gait, which likely has given rise to 
accelerated degenerative joint disease . . . [in] his right 
knees and foot."  

After reviewing the various medical nexus opinions of record, 
the Board finds that the weight of the competent medical 
evidence is at least in relative equipoise on the question of 
whether the veteran's right foot chronic plantar fasciitis, 
bone spurs, and arthritis are related to his service-
connected residuals of left foot injury.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for right foot disability, as secondary to 
left foot disability, must be granted.
 
Increased Rating for Residuals of Left Foot Injury

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes (DC) identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 3.102.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The Board must consider whether staged ratings are 
appropriate for an increased rating claim and whether the 
factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

In his July 2007 hearing, the veteran testified that he has 
pain and swelling in his left foot that impedes his ability 
to walk, stand, and climb. 

The veteran's service-connected residuals of left foot injury 
have been rated as 20 percent disabling under Diagnostic Code 
5284.  Diagnostic Code 5284 provides a 10 percent disability 
rating for moderate foot injuries; a 20 percent disability 
rating for moderately severe foot injuries; and a 30 percent 
disability rating for severe foot injuries.  38 C.F.R. § 
4.71a.  A Note to Diagnostic Code 5284 provides that foot 
injuries with actual loss of use of the foot are to be rated 
40 percent disabling.  
38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are 
dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

The terms mild, moderate, and severe are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6.  The 
use of terminology such as mild, moderate, or severe by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  

A previous October 2003 VA examination reflects the veteran's 
reports of left foot pain with prolonged walking.  Clinical 
findings included full range of motion of the left ankle (30 
degrees of extension and 50 degrees in plantar flexion).  X-
rays of the left foot showed a small posterior calcaneal 
spur.  Physical examination revealed hallux valgus, slight 
tenderness on firm palpation over the plantar side of the 
heel, plantar fasciitis with small heel spur, and moderately 
severe two pes planus deformity.  

During a February 2005 VA feet examination, the veteran 
reported having daily left foot pain, weakness, stiffness, 
fatigability, and swelling that increased with activity.  He 
stated that he used a brace with a heel pad daily and a cane 
occasionally.  On examination the great toe had a mild hallux 
valgus at 15 degrees.  Passive and active ranges of motion 
were unremarkable.  Significant spurs were noted about the 
posterior aspect of the foot and midfoot along with 
tenderness, swelling, and calcaneus at the subtalar joint.  
The veteran had a positive limp favoring his right side but 
no callosities, breakdown, or unusual shoe wear was 
appreciated.  Past X-rays showed an old distal fibular 
fracture, a second metatarsal bone fracture with significant 
calcaneus spur, and significant degenerative joint disease of 
the left ankle and midfoot.  The veteran was diagnosed with 
persistent degenerative changes in the left foot status post 
service-connected injury with persistent severe pain at the 
end of the day and loss of range of motion with stiffness and 
pain in the foot overall.  

An April 2005 treatment note reflects the veteran's reports 
of increased pain in the left foot.  Swelling and tenderness 
was noted in the left heel.  X-ray showed bone spurs 
posteriorly and plantaraly.  The veteran was fitted with 
extra large removable Achilles protective brace.  A May 2005 
VA examination report, although conducted primarily for right 
foot disability, noted the veteran walked with a cane and 
complained of left foot pain.  

X-rays conducted in August 2006 revealed no fractures, 
dislocations or periosteal reaction.  Mineralization and 
joint spaces were normal for age.  Plantar and posterior 
calcaneal spurs were noted.  

A November 2006 progress notes shows that the veteran had 
Achilles contracture with tightness and tendonitis of his toe 
extensors with mild claw toes of the left foot.  A 
prosthetics consult was ordered along with physical therapy 
for aggressive toe extensor and Achilles stretching.  The 
records show that the veteran was fitted with a molded 
plastic AFO with ankle joint in December 2006.  

In a letter dated May 2007, a VA physician reported that the 
residuals of the veteran's left foot injury caused "severe 
limitations."  He asserted that the veteran wore foot/ankle 
supports that significantly limited the range of motion in 
his left foot and ankle.  He also averred that the veteran 
had painful arthritis in his left foot that is related to his 
prior fracture.  

After a careful review of the evidence, the Board finds that, 
for the period on increased rating claim prior to November 2, 
2006, the symptoms associated with the veteran's service-
connected residuals of left foot injury, which included pain, 
hallux valgus, chronic inflammation of the heel, and a fallen 
arch, more nearly approximated a moderately severe foot 
injury, as contemplated by a 20 percent disability rating 
under Diagnostic Code 5284.  The evidence does not show that 
severe foot injury prior to November 02, 2006. 

The Board further finds that, for the period of increased 
rating claim from November 02, 2006, the veteran's left foot 
disability had increased in severity so the symptoms more 
nearly approximated severe foot injury, as required for a 30 
percent maximum disability rating under Diagnostic Code 5284.  
The evidence shows that, from November 02, 2006, the veteran 
was given an additional diagnosis of tendonitis of left toe 
extensors with mild claw toes.  The veteran's and his wife's 
reported histories and personal hearing testimony reflect 
increase in left foot symptoms during this period.  For these 
reasons, the Board finds that a 30 percent disability rating 
is warranted for the period of claim from November 02, 2006.  


ORDER

Service connection for a right foot disability of chronic 
plantar fasciitis, bone spurs, and arthritis, as secondary to 
service-connected residuals of left foot injury, is granted.  

An increased disability rating of 30 percent for service-
connected residuals of left foot injury, for the period of 
claim from November 02, 2006, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


